DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 23 December 2020 have been fully considered but they are not persuasive. 
On pages 5-6, applicant argues that Miyahara does not teach “the inclination angle of the actual road surface to be an inclination angle of a first assumed road surface determined from a plurality of assumed road surfaces on each of which are provided converted delimiting lines which are converted from the pair of delimiting lines, the plurality of assumed road surfaces being seen form a bird’s eye view and having different inclination angles as seen from the bird’s eye view, the first assumed road surface being determined such that deviation angles from a parallel state of a pair of the converted delimiting lines provided on the first assumed road surface is smallest from among the deviation angles of the plurality of assumed road surfaces” as claimed because Miyahara determines whether a slope is uphill or downhill and doesn’t determine/estimate the inclination angle as claimed. While applicant’s arguments are understood, examiner respectfully disagrees. Examiner relies on a combination of Watanabe and Miyahara.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). “Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). At present, the combined teachings of Watanabe and Miyahara reasonably suggest to one of ordinary skill in the art “the inclination angle of the actual road surface to be an inclination angle of a first assumed road surface determined from a plurality of assumed road surfaces on each of which are provided converted delimiting lines which are converted from the pair of delimiting lines, the plurality of assumed road surfaces being seen form a bird’s eye view and having different inclination angles as seen from the bird’s eye view, the first assumed road surface being determined such that deviation angles from a parallel state of a pair of the converted delimiting lines provided on the first assumed road surface is smallest from among the deviation angles of the plurality of assumed road surfaces.”
Watanabe first teaches determining the inclination of a road surface based on a pair of delimiting lines detected in a captured image. See, Watanabe, e.g. par. 57 [Machine Translation]: describing that the system estimates an inclination angle of the road surface upon which the white lines are provided based on the positioning of the white lines in the captured images, wherein the white lines are the equivalent of the pair of delimiting lines. Watanabe does not explicitly teach “the inclination angle of the actual road surface to be an inclination angle of a first assumed road surface determined from a plurality of assumed road surfaces on each of which are provided converted delimiting .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3,  4, 6, and 7is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP 2018-180941) (hereinafter Miyahara), as cited by applicant, in view of Miyahara et al. (JP 2005-300294) (hereinafter Miyahara).

Regarding claims 1 and 7, Watanabe teaches an image processing device and method comprising at least one hardware processor configured to:
detect, from an image, a pair of delimiting lines for 5delimiting a parking space (e.g. Fig. 1, element 3B, and par. 16 [English translation]: depicting and describing that the system detects white lines from an image, the white lines delimiting a parking space [see, e.g. par. 20 [English translation]: describing that the white lines detected delimit a parking space frame]); and 
estimate an inclination angle of an actual road surface on which the pair of delimiting lines is provided, the pair of delimiting lines being included in the at least one delimiting line detected by the detection unit (e.g. par. 57 [English Translation]: describing that the system estimates an inclination angle of the road surface upon which the white lines are provided based on the positioning of the white lines in the captured images) 
Watanabe does not explicitly teach:
wherein the estimation is provided based on deflection angles of the pair of delimiting lines on a road surface, the pair of delimiting lines being included in the at least one delimiting line detected by the detection unit, and
the at least one hardware processor is further configured to estimate the inclination angle of the actual road surface to be an inclination angle of a first assumed road surface determined from a plurality of assumed road surfaces on each of which are provided converted delimiting lines which are converted from the pair of delimiting lines, the plurality of assumed road surfaces being seen form a bird’s eye view and having different inclination angles as seen from the bird’s eye view, the first assumed road surface being determined such that deviation angles from a parallel state of a pair of the converted delimiting lines provided on the first assumed road surface is smallest from among the deviation angles of the plurality of assumed road surfaces.
Miyahara, however, teaches an image processing system and method:
wherein the estimation is provided based on deflection angles of the pair of delimiting lines on a road surface, the pair of delimiting lines being included in the at least one delimiting line detected by the detection unit (e.g. Figs. 3 and 4, and pars. 31 – 32 [machine translation]: depicting and describing that the system estimates the slope of the road upon which travel lines are provided based on a deviation angle between the actual travel line as it appears on the captured image and the location of the expected travel line in the image when the road is flat, wherein the travel line is the equivalent of the delimiting lines, wherein the slope is the equivalent of the inclination angle, and wherein the deviation angle between the actual position of the travel line as it appears on the captured image and the expected position of the travel line in the image when the road is flat is the equivalent of the deflection angle of the delimiting lines), 
the at least one hardware processor further configured to estimate the inclination angle of the actual road surface to be an inclination angle of a first assumed road surface determined from a plurality of assumed road surfaces on each of which are provided converted delimiting lines which are converted from the pair of delimiting lines, the plurality of assumed road surfaces being seen form a bird’s eye view and having different inclination angles as seen from the bird’s eye view, the first assumed road surface being determined such that deviation angles from a parallel state of a pair of the converted delimiting lines provided on the first assumed road surface is smallest from among the deviation angles of the plurality of assumed road surfaces (Figs. 3 and 4, and pars. 31 – 33 [Machine Translation]: depicting and describing that the system estimates the slope of a road upon which travel lines are provided based on an actual deviation angle between the actual travel line as it appears on the captured image [line A in Fig. 3], the captured image being a bird’s eye image [see, e.g. par. 30: describing that the detection and estimation is conducted using a bird’s eye image] and the location of the expected travel line in the bird’s eye image when the road is flat [line B in Fig. 3], the deviation angle being associated with a slope of the road [see, e.g. par. 32 [Machine Translation]: describing that the slope is estimated based on previously determined relationship between the deviation angle and the slope], wherein the travel line is the equivalent of the delimiting lines, wherein the slope is the equivalent of the inclination angle, wherein the actual deviation angle is the equivalent of the deviation angle from a parallel state of a pair of converted delimiting lines provided on the first assumed road surface is the smallest from among the deviation angles of a plurality of assumed road surfaces, and wherein the deviation angle between the actual position of the travel line as it appears on the captured image and the expected position of the travel line in the image when the road is flat is the equivalent of the deflection angle of the delimiting lines).

It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Watanabe by adding the teachings of Miyahara in order to estimate an inclination angle of an actual road based on deflection angles of the pair of delimiting lines on a road surface, the pair of delimiting lines being included in the at least one delimiting line detected by the detection unit. A person of ordinary skill in the art would have been motivated to make such a modification because the modification allows a vehicle imaging system to detect slopes of a road and other irregularities using a single camera (Miyahara, e.g. English Abstract: describing the desire to detect slopes and other irregularities of a road surface using a single camera).
Turning to claim 3, Watanabe and Miyahara teach all of the limitations of claim 1, as discussed above. Watanabe does not explicitly teach:
a memory configured to store a table that associates deflection angles of a pair of delimiting lines on a road surface in an image with inclination angles of the actual road surface are associated, wherein 25the at least one hardware processor is configured to calculate the deflection angles of the pair of delimiting lines on the road surface in the image obtained by capturing a surrounding of a vehicle, to select an inclination angle associated with the deflection angles that have been calculated, and to estimate the inclination angle of the actual road surface to be the inclination angle that has been selected.
Miyahara, however, teaches an image processing device:
a memory configured to store a table that associates deflection angles of a pair of delimiting lines on a road surface in an image with inclination angles of the actual road surface are associated, wherein 25the at least one hardware processor is configured to calculate the deflection angles of the pair of delimiting lines on the road surface in the image obtained by capturing a surrounding of a vehicle, to select an inclination angle associated with the deflection angles that have been calculated, and to estimate the inclination angle of the actual road surface to be the inclination angle that has been selected (e.g. Figs. 3 and 4, and pars. 31 – 32 [machine translation]: depicting and describing that the system estimates the slope of the road upon which travel lines are provided based on a deviation angle between the actual travel line as it appears on the captured image and the location of the expected travel line in the image when the road is flat, the deviation angle being associated with previously measured slope, wherein the travel line is the equivalent of the delimiting lines, wherein the slope is the equivalent of the inclination angle, wherein the deviation angle is the equivalent of the deflection angle, and wherein each calculated deviation angle is associated with a previously measured road slope reasonably suggests selecting an inclination angle associated with the deflection angle from a table).

It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Watanabe by adding the teachings of Miyahara in order to select an inclination angle associated with the deflection angles calculated from a table and to estimate the inclination angle of the actual road surface at the inclination angle selected. A person of ordinary skill in the art would have been motivated to make such a modification because the modification allows a vehicle imaging system to detect slopes of a road and other irregularities using a single camera (Miyahara, e.g. English Abstract: describing the desire to detect slopes and other irregularities of a road surface using a single camera).

Regarding claim 4, Watanabe and Miyahara teach all of the limitations of claim 1, as discussed above. Watanabe further teaches:
wherein the at least one hardware processor is further configured to calculate, based on the inclination angle that was estimated, positions and angles of the pair of delimiting lines on the actual road16 surface with respect to a vehicle on which an imaging device configured to capture the image is mounted (e.g. par. 62 [English translation]: describing that the system performs automatic parking control or parking assist control using the estimated inclination angle, wherein it is known to those of ordinary skill in the art that an automatic parking control system necessarily calculates the position and angles of the pair of delimiting lines for delimiting a parking space in order to perform automatic parking control).


Turning to claim 6, Watanabe and Miyahara teach all of the limitations of claims 1 and 3, as discussed above. Watanabe further teaches:
wherein the at least one hardware processor is further configured to calculate, based on the inclination angle that was estimated, positions and angles of the pair of delimiting lines on the actual road16 surface with respect to a vehicle on which an imaging device configured to capture the image is mounted (e.g. par. 62 [English translation]: describing that the system performs automatic parking control or parking assist control using the estimated inclination angle, wherein it is known to those of ordinary skill in the art that an automatic parking control system necessarily calculates the position and angles of the pair of delimiting lines for delimiting a parking space in order to perform automatic parking control).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700.  The examiner can normally be reached on M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487      

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487